EXHIBIT 10.29

SUMMARY OF COMPENSATION ARRANGEMENTS

Annual Base Salary

Our executive officers are “at will” employees. Currently we have no written or
oral employment arrangements with our executive officers. A copy or description
of any future such employment arrangement will be filed to the extent required.

The table below summarizes the current annual base salary we have with each of
our named executive officers and directors. All of the compensation arrangements
we have with our executive officers are reviewed and may be modified from time
to time by the Compensation and Stock Option Committee of our Board of
Directors.

 

Name

   Annual Base Salary

William S. Boyd

  

Chairman of the Board and Executive Chairman

   2008: $ 1,000,000

Robert L. Boughner

  

President and Chief Executive Officer of Echelon Resorts LLC

   2008: $ 1,100,000

Keith E. Smith

  

President, Chief Executive Officer and Director

   2008: $ 1,100,000

Paul J. Chakmak

  

Executive Vice President and Chief Operating Officer

   2008: $ 675,000

Marianne Boyd Johnson

  

Vice Chairman and Executive Vice President

   2008: $ 242,000

Josh Hirsberg

  

Senior Vice President, Chief Financial Officer and Treasurer

   2008: $ 435,000

Bonus Plans, Director Compensation Arrangements and Other Compensation

The information regarding bonus plans, director compensation arrangements and
other compensation is set forth in our most recent definitive Proxy Statement
for the Annual Meeting of Stockholders (and any definitive Annual Proxy
Statement filed after the date hereof), which information is incorporated herein
by reference.